                 Case 4:18-cv-02052-HSG Document 30 Filed 08/26/19 Page 1 of 2




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Yousaf Qalinle
7
                               IN THE UNITED STATES DISTRICT COURT
8
                  NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
9

10                                                    Case No.: 4:18-cv-02052-HSG
     YOUSAF QALINLE,
11                                                    STIPULATION OF DISMISSAL WITH
                               Plaintiff,             PREJUDICE; PROPOSED ORDER
12
            v.
13

14
      WELLS FARGO BANK, NATIONAL
15    ASSOCIATION,
16

17

18
                               Defendant.

19

20

21

22
     TO THE COURT, CLERK OF COURT, AND ALL PARTIES:

23          IT IS HEREBY STIPULATED by and between plaintiff Yousaf Qalinle and defendant

24   Wells Fargo Bank, N.A. (“Wells Fargo”), pursuant to Fed. R. Civ. P. 41(a)(ii) that this action be

25   dismissed with prejudice, and that each party shall bear its own attorneys’ fees and costs.

26   //
27   //
28




                     STIPULATION OF DISMISSAL WITH PREJUDICE; PROPOSED ORDER - 1
               Case 4:18-cv-02052-HSG Document 30 Filed 08/26/19 Page 2 of 2




     DATED: August 26, 2019                     Gale, Angelo, Johnson, & Pruett, P.C.
1

2                                               By:          /s/ Elliot W. Gale
                                                                      Elliot W. Gale
3
                                                Attorneys for Plaintiff
4                                               Yousaf Qalinle

5
     DATED: August 26, 2019                     Womble Bond Dickinson (US) LLP
6

7

8                                               By:           /s/ Artin Betpera
9                                                              Artin Betpera
10                                              Attorneys for Defendant
                                                Wells Fargo Bank, National Association
11

12

13
     I, Elliot Gale, am the ECF user whose identification and password are being used to file this
14
     Stipulation. I hereby attest that Artin Betpera has concurred in this filing.
15
     /s/ Elliot Gale
16

17

18                                             [PROPOSED] ORDER
19
             Pursuant to the stipulation of the Parties, Defendant Wells Fargo is dismissed with
20

21
     prejudice and that each party shall bear its own attorneys’ fees and costs.

22           IT IS SO ORDERED.

23
     DATED:
24
                                                    HAYWOOD S. GILLIAM, JR.
25
                                                    UNITED STATES DISTRICT JUDGE
26

27

28




                       STIPULATION OF DISMISSAL WITH PREJUDICE; PROPOSED ORDER - 2
